Exhibit 99.1 Annual Shareholder Meeting May 17, 2011 Information set forth in this presentation contains financial estimates and other forward-looking statements that are subject to risks and uncertainties; therefore, actual results might differ materially from such statements, whether as a result of new information, future events or otherwise. You are cautioned not to place undue reliance on these forward-looking statements.A discussion of factors that may effect future results is contained in HickoryTech’s filings with the Securities and Exchange Commission.HickoryTech disclaims any obligation to update and revise statements contained in this presentation based on new information or otherwise. This presentation also contains certain non-GAAP financial measures.Reconciliations of these non-GAAP measures to the most directly comparable GAAP measures will be available in our presentation to be filed with the SEC. Safe Harbor Statement Dale Parker Board Chairman Welcome Agenda Board of Directors Business Meeting Proposals •Ratification of Grant Thornton as the company’s independent accounting firm and auditor for 2011 John Finke President and CEO Business Overview Executive Team Video Building a Business & Broadband Communications Company Expanded fiber network includes 2,750 fiber route miles • Expanded route to Sioux Falls and Fargo • Expanded network capacity in Des Moines and backhaul to Minnesota • Secured broadband stimulus grant Project will add 400 route miles HickoryTech Fiber Network Fiscal 2010 compared to fiscal 2009: •Consolidated revenue +17% oBusiness Sector revenue +34% Fiber and Data revenue +43% Equipment revenue +27% oTelecom Sector revenue flat Broadband revenue +11% Surpassed 10,000 Digital TV subscribers •Extended fiber network to the Dakotas, built fiber network in Des Moines, upgraded backhaul to Minnesota •Secured Broadband Stimulus Grant of $16.8 M 2010 Highlights Revenue Diversification Business & Broadband Growth Business & Broadband Revenue Fiber & Data Revenue Growth Broadband Penetration of Access Lines David Christensen, Sr. Vice President and Chief Financial Officer Financial Overview •2009 net income included a $4.4 M income tax reserve release (non recurring) •2010 net income included a $2.7 M income tax reserve release (non recurring) •Lower interest expense in 2010 •Strong wholesale transport sales, equipment sales rebound, and a unique fiber construction project positively impacted income 2010 Financial Results EBITDA 2010 compared to 2009 • Business Sector EBITDA grew 46% • Telecom Sector EBITDA down 7% • Net overall EBITDA increase ($ in Millions) 2010 Financial Results 2010 Company Results EBITDA ($ in Millions) Revenue EBITDA Fiber and Data Revenue ($ in Millions) Operating Cash Flow (EBITDA minus Capex) Business Sector Results EBITDA Operating Cash Flow Telecom Sector Results ($ in Millions) Telecom Operating Cash Flow Remains Strong Telecom Sector Results First Quarter 2011 Highlights Q1-11 compared to Q1-10 • Consolidated revenue totaled $38.6 million –Fiber and data revenue grew 13% –Equipment support services revenue up 20% –Broadband revenue grew 14% –Surpassed 20,000 DSL subscribers • Operating Income of $4.7 M, up 5% • Pre-tax Income of $3.6 M, up 24% • Net Income of $2.1 M, up 50% • Net debt position improved $10 M •Net debt was $108.9 M, down $10 M from 12/31/10 •Lower intra-quarter borrowing and interest rates in 2011, 33% reduction in interest expense •New senior debt agreement expected by Q3-11 Deleveraging the Balance Sheet Maximum Debt/EBITDA ratio in debt covenant •Reduced leverage by executing on growth plan and managing debt •Achieved lower debt to EBITDA ratio reducing our interest rates Debt/EBITDA ratio HTCO - Nasdaq -S&P 500 - Daily performance May 2010 to May 2011 Relative Stock Performance $9.72* 5.4% Yield *Yield based on HTCO Stock Price of $9.72 on 5/16/11 Dividend Return •Q1-2011 dividend declared of $0.135 per share Dividend increased in Q4-10 to $0.135, +3.9% •2010 annual dividends totaled $0.525 per share •Dividend yield:5-6% •More than 60 years of dividend payments Business and Broadband Growth Business Sector •Focus on growth in fiber and data services •Expand fiber network (broadband stimulus, last mile fiber builds) •Focus on SMB, enterprise, & wholesale customer segments •Grow monthly recurring revenue streams Telecom Sector •Grow broadband services, market bundle of services, focus on customer retention •Manage the network access decline •Leverage local customer service and community presence •Maintain strong free cash flow Strategic Business Initiatives Key Initiatives in 2011 Goal: to double the value of HickoryTech by 2014 Goal:to double shareholder value by the end of 2014 by growing EBITDA, driving growth in lines of business with higher value and management of our debt level. Five-Year Growth Goal Why invest in HickoryTech? Diverse revenue streams / markets, emerging growth through business revenue stream and fiber network expansion More than 60 years of dividend return, yield 5-6% Experienced company with 113-year track record of financial stability Strong cash flow, strong balance sheet, solid track record, high level of recurring revenue Focused on doubling the value of HickoryTech by 2014 by growing EBITDA, strategic services, managing debt Questions Focused on Business and Broadband Growth Reconciliationof Non-GAAP Measures Reconciliationof Non-GAAP Measures Reconciliationof Non-GAAP Measures
